Citation Nr: 1436927	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  08-25 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the September 18, 1992 rating decision, which denied entitlement to non service connected disability pension, contained clear and unmistakable error (CUE) in not granting service connection for the residuals of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from December 1986 to September 1991 and from June to August 1996.  He was also a member of the Reserve.

This case came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veteran's Affairs (VA) Winston-Salem, North Carolina, Regional Office (RO).

In June 2005, a hearing was held before a hearing officer at the RO; a transcript of that hearing is associated with the claims folder.

In July 2009, the Veteran withdrew his request for a Board hearing for the issue on appeal.  He then submitted correspondence indicating that wished to present for a Board hearing.  In July 2014, his representative expressed that the Veteran did not wish to have a hearing but wanted his appeal to proceed to the Board.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

In a June 2012 decision, the Board found that the September 18, 1992 rating decision, which denied entitlement to non service connected disability pension, did not contain clear and unmistakable error in not granting service connection for residuals of a head injury.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a memorandum decision in February 2014 vacating the Board's decision and remanded it back to the Board for further proceedings consistent with its decision. 


FINDINGS OF FACT

1.  In a September 18, 1992 rating decision, the RO denied entitlement to nonservice connected disability pension.  The RO did not address the issue of entitlement to service connection for residuals of head injury in its decision. 

2.  The issue of entitlement to service connection for residuals of a head injury was not reasonably raised by the evidence of record at the time of the September 18, 1992 rating decision.  

3.  The RO's failure to address the issue of entitlement to service connection for residuals of a head injury in the September 18, 1992 rating decision was not unequivocally in error.  The decision entered was supported by the evidence on file.

4.  At the time of the rating action, and at such time as it became final, there was no evidence that appellant was on any type of Reserve status at the time of the motor vehicle accident at issue.


CONCLUSION OF LAW

The September 18, 1992 rating decision that denied entitlement to nonservice connected disability pension was not clearly and unmistakably erroneous in not granting service connection for the residuals of a head injury.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2013); 38 C.F.R. § 3.105(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 (West 2002), is not applicable to a claim for revision or reversal of a final decision on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc).

LEGAL CRITERIA 

Unappealed RO decisions are final, and a final RO decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of CUE, as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a). If the evidence establishes CUE, the prior decision will be reversed or amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc)). 

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14). 

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

The Board notes that an assertion of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44. Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits. Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The Veteran has not met this burden, for the following reasons.

ANALYSIS

On April 8, 1992, the Veteran's application for compensation and pension, completed by his father on his behalf, was received at the RO.  The April 1992 application showed that the Veteran's father "wish[ed] to file a claim for pension on behalf on his son" who was in a coma at a private medical facility following a motor vehicle accident on March 18, 1992.  In the September 1992 rating decision, the RO denied the claim of entitlement to nonservice connected disability pension because it had not been shown that the Veteran was unable to obtain substantially gainful employment due to nonservice connected disability.  The Veteran did not appeal that decision and it became final.  

The Veteran alleges that there was clear and unmistakable error in the September 1992 rating decision that denied entitlement to nonservice connected disability pension in not granting service connection for residuals of a head injury.  He essentially maintains that the RO should have also adjudicated a claim for service connection for residuals of a head injury during this time and its failure to do so amounted to clear and unmistakable error.  Initially, the Board finds, consistent with the Court's memorandum decision, that the Veteran's allegations, summarized below, are sufficiently clear and specific to require the Board to address the CUE motion on the merits.  See Fugo, 6 Vet. App. at 43 ("there must be some degree of specificity as to what the alleged error is. . . ").  The Board, however, will deny the motion on the merits, for the following reasons.

The Veteran argues that the VA should have considered his April 1992 claim for pension also as a claim for compensation for residuals of a head injury as his accident occurred while traveling home from Reserve training.  The Board disagrees. 

At the time of the September 1992 rating decision, VA regulations provided that a claim by a veteran for compensation may be considered a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation.  38 C.F.R. § 3.151 (a) (1992).  

As noted above, in April 1992 the Veteran's father filed a claim for nonservice connected pension benefits on his behalf for a head injury sustained during an accident in March 1992.  The April 1992 application contained no information or evidence suggesting that the Veteran was in the Navy Reserve or traveling to or from any period of ACDUTRA or INACDUTRA at the time of the accident.  Rather, the application form left the items pertaining to Reserve service blank, and it stated that the Veteran's last date of employment was September 22, 1991, the date he was discharged from active Navy service.  It was indicated he was a full time college student since discharge.

Service records associated with the claims folder at the time of the September 1992 rating decision contained the Veteran's DD Form 214 which showed that he was discharged from active service on September 22, 1991, with a Reserve service obligation termination date of December 1994.  Upon discharge, however, the Veteran was transferred to the Naval Reserve Personnel Center in New Orleans, Louisiana.  There was no indication that he had been assigned to an active reserve unit.  The Veteran's service records also contained a letter received from the Veteran, dated August 24, 1992, that stated that as a member of the Inactive Ready Reserves, he wished to update the military on his physical and mental status.  He stated that he was involved in a motor vehicle accident on March 18, 1992, "while still a member of the Naval Reserves."  He went on to describe the impact that the auto accident had on his ability to function.

Post-service private treatment records pertaining to medical treatment and rehabilitation for the brain injury sustained during the March 18, 1992 motor vehicle accident were obtained and did not contain any information or evidence suggesting that the Veteran was traveling to or from military training at the time of the accident.  Private treatment records pertaining to the accident merely stated that the Veteran was an unrestrained driver when his vehicle ran off of the road and struck a tree.  

The Board finds that while there was evidence that the Veteran was a member of the Navy Reserves or Inactive Ready Reserves at the time of the March 1992 accident and the September 1992 rating decision, there simply was no information or evidence of record suggesting that the accident occurred while driving to or from any period of reserve training.  Service connection was not considered at that time as there was no indication that the injury was related to service.  Contrary to the Veteran's assertions, review of the information and evidence of record at the time of the September 1992 rating decision does not show that any information or evidence was overlooked in adjudicating the Veteran's claim for pension benefits, and there was no evidence suggesting that the March 18, 1992 motor vehicle accident occurred during authorized travel to or from any period of ACDUTRA or INACDUTRA so as to warrant consideration of compensation benefits at that time.  

The Veteran has also advanced the argument that medical evidence and documentation submitted with the April 1992 initial application for pension benefits "might have mentioned" that he was returning from training at the time of the March 1992 motor vehicle accident that resulted in residuals of a brain injury, but VA failed to assist him in developing or obtaining associated information and evidence necessary to substantiate the claim.  

The Board notes, however, that regulations in effect at the time of the September 1992 rating decision stated that the requirement that VA assist the claimant in developing facts pertinent to his or her claim shall not be construed as shifting from the claimant to the VA the responsibility to produce necessary evidence.  38 C.F.R. § 3.159 (1992).  Unlike the present case, when information sufficient to identify and locate necessary evidence is of record, VA shall assist a claimant by requesting, directly from the source, existing evidence which is either in the custody of military authorities or maintained by another Federal agency.  38 C.F.R. § 3.159(b) (1992).  Moreover, whenever any claim is filed alleging entitlement to benefits by reason of disability or death from injury incurred while proceeding directly to or returning directly from active or inactive duty training, the burden of proof shall be on the claimant to establish entitlement.  38 C.F.R. § 3.6 (e) (1992).  

Here, there was simply no evidence or information of record suggesting that the RO should have requested or obtained the Veteran's reserve service records.  Indeed, to do so, it is necessary that the RO be advised of Reserve service, including the unit to which the Veteran was assigned.  This necessary information or evidence was not of record at the time of the September 1992 rating decision.  Additionally, the Veteran's argument that the RO failed in its duty to assist him in obtaining necessary information or evidence necessary to substantiate a claim for service connection at the time of the September 1992 decision must be discounted as it is well settled that a failure in the duty to assist cannot constitute CUE.  Caffrey v. Brown, 6 Vet. App. 377, 384 (1994) (noting that a breach in the duty to assist creates an incomplete record, not an incorrect record).  As noted, there is no suggestion in the records that VA had any knowledge or way to know that he was on duty in the Reserve at the time of the accident.  Thus, there was no knowledge that there was evidence to develop.

The Board also acknowledges the Veteran's contentions that there was CUE in the September 1992 rating decision because VA failed to apply Section 3.156(c) and 3.400(q)(2).  He claims that that the correct facts were not before the RO at the time of the September 1992 rating decision because relevant official service department records existed in 1992 but were not associated with the file.  He claims Section 3.156(c) requires VA to reconsider its decision and retroactively evaluate his initial claim as if the relevant official service department records were in the record at the time his claim was filed in April 1992.  The Board disagrees.  This would be an argument concerning another rating, presumably the one that originally granted service connection and assigned an effective date.  Prior decisions have been entered on that, but application of those provisions to the 1992 rating herein at issue is not a basis for considering clear and unmistakable error.  The information was not before the VA at the time of record, was not added to the record within 1 year of the decision, and first became known many years later.  In fact the Veteran subsequently filed for and was awarded pension, without providing any information that he was on Reserve duty at the time of the accident.  To the extent the evidence was not on file, this essentially is an argument about evidence development, which as noted above, does not provide a basis for CUE.

Here, it was not that the records were not obtained and/or could not be obtained, but, rather, the Veteran and/or his father at that time did not submit sufficient information or evidence to put VA on notice that such records may exist or to enable VA to obtain them.  As he did not provide sufficient information regarding his reserve service.  Accordingly, a finding of CUE in the September 1992 rating decision on this basis is not warranted. 

The Veteran also asserts that at the time of the original claim for pension benefits, his father was elderly, without knowledge of how to properly file a claim for service connection, and he was allegedly incorrectly advised on how to file the claim by VA personnel.  Even assuming arguendo that the above is true, the Board notes that the Veteran's father simply did not provide information within the application that may have suggested or indicated that the accident occurred while traveling to or from reserve military training so to as imply a claim for compensation as well.   Again, this information also was not provided at the time the Veteran subsequently reapplied for and was granted pension.

Rather, not only did the Veteran's father leave the information pertaining to the Veteran's reserve service blank, he affirmatively stated that the Veteran was a full-time student at the time of the accident and that his last date of employment was the date that he was discharged from active service.  The Veteran's father also filled out items 33A to 33D of the application which clearly stated that it should be completed if applying for nonservice connected pension.  In any event, this would not be a basis for a finding of CUE.  

According to the Veteran, due to residuals of the March 1992 brain injury, he did not have the mental capacity to realize that his disability may be service connected until he was advised by a friend during his second period of active service which prompted the filing of the October 1997 claim for service connection.  The Board acknowledges the Veteran's assertions that he did not have the mental capacity to understand his procedural rights following the September 1992 rating decision, or to file a claim for service connection until October 1997 due to cognitive impairment resulting from the March 1992 brain injury.  It appears in part that this was a question of knowledge rather than mental impairment, as he reentered active duty briefly in 1996, and was found on exam in late 1992 to be making a good recovery.  In this regard, the Board notes that in Barrett v. Principi, 363 F.3d 1316, 1320 (Fed. Cir. 2004), a decision dating after the rating decision at issue, the Federal Circuit held that mental illness may justify the tolling of the 120-day time limit for filing an appeal to the Court set forth at 38 U.S.C. § 7266(a).  Specifically, the Federal Circuit held that equitable tolling may be available where a claimant is able to show that his mental illness "rendered him incapable of 'rational thought or deliberate decision making,' or 'incapable of handling his own affairs or unable to function in society'".  The Federal Circuit held that a medical diagnosis alone or vague assertions of mental problems will not suffice. Id. at 1321.

Under 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.200, it is abundantly clear that a Notice of Disagreement must be filed within one year after notification of the action being appealed or a Substantive Appeal must be filed within 60 days of the issuance of the Statement of the Case or within the time remaining of the one year period for appeal.  In the present case, the Veteran did not perfect an appeal.  Accordingly, the September 1992 denial became final.  As noted it is not shown that he was so impaired that he could not appeal, or raise another claim.  In fact a couple years later he reapplied for and was granted pension benefits, again without mention of any Reserve training.

For the sake of argument in applying the reasoning of Barrett to the situation where a Substantive Appeal (rather than an appeal to the Court) was not filed, the Veteran still could not prevail on the facts.  Specifically, the medical evidence of record for the time period in question shows that while the Veteran indeed suffered from cognitive deficits due to residuals of the March 1992 brain injury, during the August 1992 neuropsychiatric VA examination showed he denied problems with personality and memory and reported attendance in nursing school at that time.  Moreover, at the time of the September 1992 rating decision, there was no suggestion in the record that the Veteran was incompetent for VA purposes or otherwise mentally incapable of pursuing a timely appeal at that time.  Thus, the Board finds that, even if Barrett is applicable to the time limits specified in 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.302 (which in the absence of specific judicial precedent it does not concede), the Veteran's mental illness did not prevent him from filing an appeal within the appropriate one year period.  Moreover, there would have been nothing to have prevented him from filing a specific claim, except of his lack of knowledge at that time, which he indicated he became aware of in 1997.  VA had no way to know the accidence happened during Reserve duty, and had no information that records might apply.  Nothing the appellant did provided the pertinent information.

In sum, the RO's failure to adjudicate a claim for entitlement to service connection for residuals of head injury in its September 1992 decision denying nonservice connected pension benefits was not clear and unmistakable error.  Despite his many allegations, the Board finds that the appellant has not shown error of fact and/or law in the September 1992 rating decision.  It cannot be said to that the RO's failure to adjudicate a claim for compensation was the kind of error in fact or law that compels the conclusion, to which reasonable minds could not differ.  Fugo, 6 Vet. App. at 43-44.  The Veteran has not met that heavy burden here.

The Board is mindful that the Veteran was unrepresented when he initiated his claim and that a pro se claimant's submissions must be read sympathetically.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Comer v. Peake, 552 F.3d 1362, 1368- 69 (Fed. Cir. 2009).  Here, however, the Board finds that the appellant has not demonstrated CUE with respect to the September 1992 rating decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  He is now also represented by a Service Organization.  It has not been shown that there was CUE in the failure to grant service connection in the September 1992 rating action.  For the reasons addressed above, the claim is denied.  

With regard to CUE motions, the Board notes that the benefit-of-the-doubt doctrine is inapplicable.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell v. Principi, 3 Vet. App. 310 (1992) ) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE motion because the nature of such a motion is that it involve more than a disagreement as to how the facts were weighed or evaluated).


ORDER

The motion claiming clear and unmistakable evidence in the September 18, 1992 rating decision, which denied entitlement to nonservice connected disability pension and did not address the issue of entitlement to service connection for residuals of a head injury, is denied on the merits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


